         Case 2:18-cv-01747-MSG Document 22 Filed 09/06/19 Page 1 of 1

                                               LAW OFFICES


                              GERSON, CAPEK                   £■ VORON
                                            THIRD     FLOOR

                                        I42O   WALNUT   STREET                               HARRI5BURG OFFICE

                                  PHILADELPHIA, PA       I91O2-4O97                         .1431   N.FRONT   STREET

                                                                                            HABRIBBURG, PA      17110

                                           1215) 9S5-O7OO                                        (717) 334-3401

                                          FAI (2151 96 5-1666




                                                September 6. 2019


VIA ECF FILING
The Honorable Mitchell S. Goldberg
7614 US Courthouse
601 Market Street
Philadelphia. PA 19106


       Re:     Caillin Dubois v. People's Commerce, et al
               U.S.D.C. E.D. Pa. Civil Action No. 18-cv-1747 (MSG)


Dear Judge Goldberg:


       This office represents Defendants in the above captioned matter. Your Honor requested a
status update by September 6. 2019.


       An arbitration was held before The Honorable John Hughes, at JAMS, on August 7.
2019. Post-trial briefs were submitted by August 22, 2019.


       Yesterday, we received a letter from JAMS that the judge has rendered his decision but
JAMS would not issue that decision until all outstanding fees were received. That final bill (the
first since the arbitration) was also just received this week, and was sent to my client.


       I anticipate payment will be made shortly, the decision will be issued, and this matter will
be resolved. Either Mr. Lopez-Jacobs or 1 will advise Your Honor when we receive the decision
and if the decision resolves this matter, as expected.


                                                Res




cc:    Jody Lopez-Jacobs. Esquire
